Appellant was convicted in the county court of Colorado County of a misdemeanor, and his punishment fixed at a fine of $50.
In order for the jurisdiction of this court to attach upon appeal, it is made necessary by statute that a recognizance or appeal bond be entered into by the accused. Forms for such obligations are to be found in articles 918-919 of Vernon's C.C.P. In the instant case our Assistant Attorney General moves to dismiss the appeal herein because the law in the above particular has not been complied with. An examination of the record discloses that the motion is well taken. There appears in this record an ordinary appearance bond.
The motion of the State is sustained, and the appeal is dismissed.
Dismissed.